DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
As a result of the Amendment filed on December 15, 2021, claims 1-2, 4-12, 14-16 and 18-19 are pending. Claims 1, 12 and 16 are amended. Claims 3, 13 and 17 are canceled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 22, 2021 was filed after the mailing date of the Non-Final Rejection on September 24, 2021 and before prosecution has closed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. Applicant has incorporated the elements of dependent claims 3 (now canceled) into independent claim 1 and argues that the Kang reference (US 2012/0119985 A1) does not teach the features of “a second motion detecting sub-system which has a same type as the first motion detecting sub-system.” Specifically, Applicant contends that the cited second motion sub-system at Figs. 3 and 7 is not of the same type as the first motion detecting subsystem, and that the second motion detecting sub-system does not comprise an emitter since Kang allegedly only shows one emitter (Applicant Remarks at pgs. 7-9).  However,  the Office holds that the Kang reference continues to anticipate this (See Fig. 7 and Fig. 3, Detailed Description, [0054-0060]; both first and second image sensor are cameras that provide facial recognition features thus reads upon ‘of a same type’), as set forth for dependent claim in the Non-Final Office Action. Furthermore, Kang shows various forms of emitters such as IR and LED emitters (See Figs. 9-11, showing different emitters including IR and LED; Detailed Description, [0093-0108]) which reads upon “comprising a further light emitting unit”. 
Furthermore, Applicant cites the parent application 14/097,442 (now allowed as U.S. Patent 10,747,326 B2, hereinafter “the ‘442 Application”) to show the reasons for allowance includes the admittance of Kang not teaching the feature of two of the same type of motion detecting sub-system. (Remarks at pgs. 7-9).However, the Reasons for Allowance of the ‘442 application contain other recited elements as part of the claim that are not present in the Instant Application that further define the claimed invention. It is also noted that at a further stage of prosecution of the Instant Application, double patenting issues may also arise (but are not currently present yet). 
Claims 12 and 16 were amended in similar ways to incorporate the limitations of previously dependent claims 13 and 17, respectively. Thus, claim 12 and 16 are met with the same reasoning as set forth above for amended claim 1. The remaining dependent claims are met with the same grounds of rejection set forth in the previous Office action. As such, the rejections to all pending claims 1-2, 4-12, 14-16 and 18-19 are maintained. No new art is cited at this time. 







Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-2, 4-12, 14-16 and 18-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kang, United States Patent Application Publication No. US 2012/0119985 A1.

Regarding claim 1, Kang discloses a motion detecting system, comprising: 
a first motion detecting sub-system configured to generate a determining result that represents at least one of a relative distance, an angle and a moving direction of the first motion detecting sub-system with respect to an object (Fig. 7, Detailed Description, [0088-0089], “The emitter 422 emits light to at least one user located in the periphery of the multimedia device 400. The first image sensor 423 takes a first image by using the emitted light, extracts depth data from the taken first image, and detects a face of the at least one user by using the extracted depth data. Also, the second image sensor 424 takes a second image on the face of the detected user and extracts feature information from the taken second image.  The extracted feature information is transmitted to the face recognition processing module 403 of the multimedia device through the interface 410. Although not illustrated in FIG. 7, the face recognition processing module 403 is designed to include a receiver, a memory, an extractor, and a controller."; depth includes distance measurement), and the first motion detecting sub-system comprising: 
(Fig. 7, emitter, #422), and 
an image sensor configured to receive reflecting light from the object (Fig. 7, first image sensor,#423)t; 
a second motion detecting sub-system, which has a same type as the first motion detecting sub-system (See Fig. 7 and Fig. 3, Detailed Description, [0054-0060]; both first and second image sensor are cameras that provide facial recognition features thus reads upon ‘of a same type’)  comprising a further light emitting unit (See Figs. 9-11, showing different emitters including IR and LED; Detailed Description, [0093-0108]), and configured to generate a further determining result that represents at least one of a relative distance, an angle and a moving direction of the second motion detecting sub-system with respect to the object  (Fig. 3, Detailed Description, [0054-0060], “FIG. 3 shows an embodiment of a multimedia device that includes a plurality of heterogeneous images sensors. A first image sensor related to depth data processing include a field not suitable for long -distance face recognition due to limited resolution (for example, maximum VGA level) and a recognition distance (for example, 3.5 m). A second image sensors related to color data processing have drawbacks in that they have a slow recognition speed and are not robust to light condition. In order to solve the drawbacks of the image sensors, the multimedia device according to one embodiment is designed to interact with a hybrid type image sensor module that is a hybrid type of the first image sensor and the second image sensor… in FIG. 3(a), the second image sensor takes images of a face of a specific user. Detailed taking-images are illustrated in (5), (6), and (7) of FIG. 3 in due order...The first image sensor of the plurality of heterogeneous image sensors according to one embodiment takes first images located in the periphery of the multimedia device and extracts depth data from the taken first images. As illustrated in (1) of FIG. 3, the first image sensor can be designed in such a manner that a field of each object is displayed at different contrast ratios depending on the distance... Moreover, the first image sensor can recognize a face of at least one user by using the extracted depth data”);
(See Abstract, See also Detailed Description, [0076-0077], [0084]; Fig. 7, multimedia device, #400; OR Fig. 6, just hardware field, #360; and Detailed Description, [0057], “…as illustrated in FIG. 3, one embodiment of a multimedia device is designed to have both the first image sensor and the second image sensor. The image sensors may be designed in such a manner that they are embedded in the multimedia device, or may be designed as separate hardware modules. As shown in FIG. 3(b), the first image sensor takes images that include users located in the periphery of the multimedia device. Detailed taking-images are illustrated in (1), (2), (3) and (4) of FIG. 3 in due order.”; Detailed Description, [0079-0080]); and
 a second electronic device comprising a display device, and configured to wirelessly receive the determining result and the further determining result from the first electronic device for controlling or operating a state of the second electronic device (Fig. 6, software field, #350; Detailed Description, [0083], “Also, the software field 350 includes an application programming interface (API) field 320, and a middleware field 310. The API field 320 can be implemented by the controller of the multimedia device. Also, if a camera module is configured as an external device separately from the multimedia device, the API field can be implemented by a personal computer, a game console, a set-top box, etc.”; personal computer has a display surface; sensors at Fig. 10 do not cover the software field; See Fig. 6-7, interface; Detailed Description, [0087], “For example, a universal serial bus (USB) interface may be used as the wire or wireless interface 410. It is to be understood that the modules of FIG. 7 are only exemplary.”). 

(Detailed Description, [0084], [0125], “Also, the storage module (140) may store control information for the use gesture recognition performed by the multimedia device and may also store a command language database”).


Regarding claim 4, Kang discloses wherein the first electronic device is free of a display screen (Fig. 6, hardware field, #360; hardware field contains the sensors and is depicted without a display).

Regarding claim 5, Kang discloses wherein the determining result generated by the first motion detecting sub-system is configured to control an operation mode of the first electronic device (Detailed Description, [0175], See also Figs. 19-23, Detailed Description, [0192-0207]).

Regarding claim 6, Kang further discloses wherein the light emitting unit of the first motion detecting sub-system and the further light emitting unit of the second  motion detecting sub-system have a same type (Fig. 3, Detailed Description, [0054-0060], “FIG. 3 shows an embodiment of a multimedia device that includes a plurality of heterogeneous images sensors. A first image sensor related to depth data processing include a field not suitable for long -distance face recognition due to limited resolution (for example, maximum VGA level) and a recognition distance (for example, 3.5 m). A second image sensors related to color data processing have drawbacks in that they have a slow recognition speed and are not robust to light condition. In order to solve the drawbacks of the image sensors, the multimedia device according to one embodiment is designed to interact with a hybrid type image sensor module that is a hybrid type of the first image sensor and the second image sensor… in FIG. 3(a), the second image sensor takes images of a face of a specific user. Detailed taking-images are illustrated in (5), (6), and (7) of FIG. 3 in due order...The first image sensor of the plurality of heterogeneous image sensors according to one embodiment takes first images located in the periphery of the multimedia device and extracts depth data from the taken first images. As illustrated in (1) of FIG. 3, the first image sensor can be designed in such a manner that a field of each object is displayed at different contrast ratios depending on the distance... Moreover, the first image sensor can recognize a face of at least one user by using the extracted depth data; both first and second image sensor are cameras that provide facial recognition features thus reads upon ‘of a same type’).  

Regarding claim 7, Kang discloses wherein the second electronic device is a digital television (Detailed Description, [0263], “A multimedia device as described herein corresponds to various types of devices that receive and process broadcast data, for example. Moreover, the multimedia device may correspond to a connected TV. The connected TV may be provided with, for example, a wire and wireless communication device in addition to a broadcasting receiving function. Accordingly, the connected TV may be provided with a more convenient interface such as a manual input module, a touch screen or a motion recognition remote controller”).

Regarding claim 8, Kang discloses wherein the second motion detecting sub-system and the first motion detecting sub-system are arranged on different positions in the first electronic device (Fig. 3, Detailed Description. [0054], two separately positioned cameras).

Regarding claim 9, Kang discloses wherein the first motion detecting sub-system and the second motion detecting sub-system are configured to simultaneously detect the object (Detailed Description, [0054-0065]).

(Detailed Description, [0126], “The control information corresponds to information required for combining a plurality of information acquired from an image, when a predetermined image is inputted through an image sensing module (not shown) of the multimedia device. More specifically, when the image sensing module (not shown) includes a plurality of image sensors that can each acquire different types of information, and when the information acquired by each image sensor are combined, the control information may include information on a significance of the information acquired through each image sensor in accordance with a gesture recognition object (hand, foot, head), with which the user inputs a gesture.”).

Regarding claim 11, Kang discloses wherein the light emitting unit and the further light emitting unit are arranged at identical positions respectively on the first motion detecting sub-system and the second motion detecting sub-system (Fig. 3; Detailed Description, [0054-0070], “In order to solve the aforementioned problems, as illustrated in FIG. 3, one embodiment of a multimedia device is designed to have both the first image sensor and the second image sensor. The image sensors may be designed in such a manner that they are embedded in the multimedia device... If the first image sensor and the second image sensor illustrated in FIG. 3 are designed to adjoin each other…”).

Regarding claim 12, Kang discloses a motion detecting system, comprising: 
a first motion detecting sub-system configured to generate a determining result that represents a gesture of an object with respect to the first motion detecting sub-system (Detailed Description, [0088-0089], “The emitter 422 emits light to at least one user located in the periphery of the multimedia device 400. The first image sensor 423 takes a first image by using the emitted light, extracts depth data from the taken first image, and detects a face of the at least one user by using the extracted depth data. Also, the second image sensor 424 takes a second image on the face of the detected user and extracts feature information from the taken second image.  The extracted feature information is transmitted to the face recognition processing module 403 of the multimedia device through the interface 410. Although not illustrated in FIG. 7, the face recognition processing module 403 is designed to include a receiver, a memory, an extractor, and a controller."; depth includes distance measurement), and comprising: 
a light emitting unit configured to illuminate the object (Fig. 7, emitter, #422), and 
an image sensor configured to receive reflecting light from the object (Fig. 7, first image sensor,#423); 
a first electronic device configured to receive the determining result from the first motion detecting sub-system and transmit the determining result, wherein the first motion detecting sub-system is integrated in the first electronic device (Fig. 6, hardware field, #360; Detailed Description, [0079]); 
a second electronic device  (Fig. 13, Detailed Description, [0109], "FIG. 13 shows an exemplary detailed view of the multimedia device as shown in FIG. 1 and FIG. 2. The multimedia device (100) shown in FIG. 13 may be connected to a broadcasting network and an Internet network. For example, the multimedia device (100) includes a connected TV, a smart TV, an HBBTV (Hybrid Broad-Band TV), a set-top box, a DVD player, a Blu-ray player, a gaming device, a computer, and so on”); and
 a third electronic device, separated from the first electronic device and integrated with a second motion detecting sub-system, the second motion detecting sub-system having a same type as the first motion detecting sub-system (See Fig. 7 and Fig. 3, Detailed Description, [0054-0060]; both first and second image sensor are cameras that provide facial recognition features thus reads upon ‘of a same type’) and comprising a further light emitting unit and a further image sensor, the third electronic device configured to generate a further determining result that represents a gesture of the Fig. 3, Detailed Description, [0054-0060], “FIG. 3 shows an embodiment of a multimedia device that includes a plurality of heterogeneous images sensors. A first image sensor related to depth data processing include a field not suitable for long -distance face recognition due to limited resolution (for example, maximum VGA level) and a recognition distance (for example, 3.5 m). A second image sensors related to color data processing have drawbacks in that they have a slow recognition speed and are not robust to light condition. In order to solve the drawbacks of the image sensors, the multimedia device according to one embodiment is designed to interact with a hybrid type image sensor module that is a hybrid type of the first image sensor and the second image sensor… in FIG. 3(a), the second image sensor takes images of a face of a specific user. Detailed taking-images are illustrated in (5), (6), and (7) of FIG. 3 in due order...The first image sensor of the plurality of heterogeneous image sensors according to one embodiment takes first images located in the periphery of the multimedia device and extracts depth data from the taken first images. As illustrated in (1) of FIG. 3, the first image sensor can be designed in such a manner that a field of each object is displayed at different contrast ratios depending on the distance... Moreover, the first image sensor can recognize a face of at least one user by using the extracted depth data; both first and second image sensor are cameras that provide facial recognition features thus reads upon ‘of a same type’; Fig. 6; software field, #350; software field is separate from hardware field 360 as shown as two different devices; Detailed Description, [0083], "Also, the software field 350 includes an application programming interface (API) field 320, and a middleware field 310. The API field 320 can be implemented by the controller of the multimedia device. Also, if a camera module is configured as an external device separately from the multimedia device, the API field can be implemented by a personal computer, a game console, a set-top box, etc”), 
wherein the second electronic device comprises a display device (Detailed Description, [0109], TV has a display screen and display surface),, and is separated from the first and third electronic (Detailed Description, [0118-0119], "The wireless (or radio) communications module is capable of performing close range wireless (or radio) communication with other electronic devices. Based upon the telecommunication standards, such as, for example, Bluetooth, RFID (Radio Frequency Identification), IrDA (Infrared Data Association), UWB (Ultra Wideband), ZigBee, DLNA (Digital Living Network Alliance), and so on, the multimedia device (100) may be connected to other electronic devices via network. Furthermore, the external device interface module (135) may access diverse set-top boxes via at least one of the above-described terminals, thereby being capable of performing input/output operations with the respective set-top box.”). 

Regarding claim 14, Kang discloses wherein the second electronic device is a digital television (Detailed Description, [0263], “A multimedia device as described herein corresponds to various types of devices that receive and process broadcast data, for example. Moreover, the multimedia device may correspond to a connected TV. The connected TV may be provided with, for example, a wire and wireless communication device in addition to a broadcasting receiving function. Accordingly, the connected TV may be provided with a more convenient interface such as a manual input module, a touch screen or a motion recognition remote controller”).

Regarding claim 15, Kang discloses wherein the first electronic device and the third electronic device are free of a display device (Fig. 6, hardware field, #360; hardware field contains the sensors and is depicted without a display; Fig. 6, software field, #350; Detailed Description, [0083]; software field is separate from hardware field 360 as shown as two different devices that may have display or no display). 

Regarding claim 16, Kang discloses a motion detecting system, comprising: 
a first motion detecting sub-system configured to generate a determining result that represents a gesture of an object with respect to the first motion detecting sub-system  (Detailed Description, [0088-0089], “The emitter 422 emits light to at least one user located in the periphery of the multimedia device 400. The first image sensor 423 takes a first image by using the emitted light, extracts depth data from the taken first image, and detects a face of the at least one user by using the extracted depth data. Also, the second image sensor 424 takes a second image on the face of the detected user and extracts feature information from the taken second image.  The extracted feature information is transmitted to the face recognition processing module 403 of the multimedia device through the interface 410. Although not illustrated in FIG. 7, the face recognition processing module 403 is designed to include a receiver, a memory, an extractor, and a controller."; depth includes distance measurement), and comprising:
 a light emitting unit configured to illuminate the object (Fig. 7, emitter, #422; Detailed Description, [0088]),  and 
an image sensor configured to receive reflecting light from the object (Fig. 7, first image sensor,#423);
 a second motion detecting sub-system having a same type as the first motion detecting sub-system (See Fig. 7 and Fig. 3, Detailed Description, [0054-0060]; both first and second image sensor are cameras that provide facial recognition features thus reads upon ‘of a same type’) and configured to generate a further determining result that represents a gesture of the object with respect to the second motion detecting sub-system  (See Figs. 9-11, showing different emitters including IR and LED; Detailed Description, [0093-0108]; Detailed Description, [0056-0060]; See also Fig. 7, second image sensor, #424) ; 
(See Abstract, See also Detailed Description, [0076-0077], [0084]),, wherein 
the first motion detecting sub-system and the second motion detection sub-system are integrated in the first electronic device (Fig. 7, multimedia device, #400 and Detailed Description, [0057], “…as illustrated in FIG. 3, one embodiment of a multimedia device is designed to have both the first image sensor and the second image sensor. The image sensors may be designed in such a manner that they are embedded in the multimedia device, or may be designed as separate hardware modules. As shown in FIG. 3(b), the first image sensor takes images that include users located in the periphery of the multimedia device. Detailed taking-images are illustrated in (1), (2), (3) and (4) of FIG. 3 in due order.”),
 the second motion detecting sub-system is configured to send the further determining result to the first motion detecting sub-system  (Fig. 7, interface, #410; Detailed Description, [0085-0092]), and
 the first motion detecting sub-system is configured to form the integrated determining result from (i) the determining result and (ii) the further determining result received from the second motion detecting sub-system  (Fig. 7, Detailed Description, [0085-0092]); and
 a second electronic device comprising a display device, and configured to receive the integrated determining result wirelessly from the first electronic device for controlling or operating a state of the second electronic device (Fig. 6, software field, #350; Detailed Description, [0083], “Also, the software field 350 includes an application programming interface (API) field 320, and a middleware field 310. The API field 320 can be implemented by the controller of the multimedia device. Also, if a camera module is configured as an external device separately from the multimedia device, the API field can be implemented by a personal computer, a game console, a set-top box, etc.”; personal computer has a display surface; sensors at Fig. 10 do not cover the software field; See Fig. 6-7, interface; Detailed Description, [0087], “For example, a universal serial bus (USB) interface may be used as the wire or wireless interface 410. It is to be understood that the modules of FIG. 7 are only exemplary.”). 


Regarding claim 18, Kang discloses wherein the second electronic device is a digital television (Detailed Description, [0263], “A multimedia device as described herein corresponds to various types of devices that receive and process broadcast data, for example. Moreover, the multimedia device may correspond to a connected TV. The connected TV may be provided with, for example, a wire and wireless communication device in addition to a broadcasting receiving function. Accordingly, the connected TV may be provided with a more convenient interface such as a manual input module, a touch screen or a motion recognition remote controller”).

Regarding claim 19, Kang discloses wherein the first electronic device is free of a display screen (Fig. 6, hardware field, #360; hardware field contains the sensors and is depicted without a display).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626